Case 1:12-cv-01466-ALC Document 36-17 Filed 08/26/19 Page 1 of 2

 

 

 
Case 1:12-cv-01466-ALC Document 36-17

4“ Teca Blech Sue piss inc
ef Maite Sipe!
fias Yor NY fof23

Filed 08/26/19 Page 2 of 2

invorsa Na. D992

 

 

 

 

 

Te 2t aa LF renee
INVOICE
Customer j : Misc
i
Name SoaesingerErectisa LLo I Date EATIO08
Adress EGOS ET Suact . . . Orie: Ne __.
Cty Mesoe Bras NYO BR T4579 Rep. '
Prohe oe lL _ cee FOR ee
ey Baerga Ln Bee TOTAL
I : .
jVards Island Projes 2g i '
: ‘7? Wards Island V/sy !
je itenes tard Way 1074
iNew Yor MM 19025 | RY O |
i ‘
Pursnase Orden / |
[Sonrast valu - a / % i t :
! 0 (8 S76.Bd6.0c /§  S7e-Bdsat -

j 1 IAS Pe? agreemen:
mvase (or Siemens Materia (E Housai

Amount Previously dhe: §C

iBHad To Gale: §976.848,06

Amtunt Ol Thee tnvaice $376,645.09

if

 

'
Hay Exempt Jor
“BTEC JO5# 08-00008

 

ut
a oll

—~ gubTatai | ST “sr8 Bako”

 

 

 

 

F
shipping
Payment; Gnesk ; Tax Rate(s; | . an
Commerts _ ; | “TOTAL "S_o7e, ade Oe |
Neme \
cca ~ ee
Expres ns i
ATT Accounts Feveate

Ws s0orecate uve Domsaay's ousiness

 

Confidential - Subject to Confidentiality Stipulation

 
